Case 4:20-cr-00677 Document1 Filed on 12/04/20 in TXSD Page 1of5

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT Sones erates Court

 

 

 

 

for the FILED
Southern District of Texas December 04, 2020
id J. Bradley, Clerk of C
United States of America ) David J. Bradley, Clerk of Court
V. )
Mauro Ostillo Dominguez-Maldonado ; See 4:20mj2469
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 3, 2020 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. §1324(a)(1)(A)(iii) and The Defendant knowing or in reckless disregard of the fact that an alien has
8 U.S.C. §1324(a)(1)(B)(i) come to, entered, or remained in the United States in violation of law,

concealed, harbored or shielded from detection, such alien in any place,
including any building or any means of transportation, for the purpose of
commercial advantage or private financial gain.

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

=

(Com iplainant's signature

a J. Martin, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: December 04, 2020 ——— a

Judge's sign signature

 

City and state: Houston, Texas Sam S. Sheldon, US Magistrate
Printed name and title

 
Case 4:20-cr-00677 Document1 Filed on 12/04/20 in TXSD Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

Attachment “A”

I, Andrew J. Martin, being first duly sworn, depose and state the following:

|, Special Agent (SA) Andrew J. Martin, am employed by the Department of Homeland Security
(DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), in
Houston, Texas (TX). | have been employed by ICE since March 2019. | have completed the
Criminal Investigator Training Program and the Homeland Security Investigations (HS!) Special
Agent Training at the Federal Law Enforcement Training Center in Glynco, Georgia. Prior to my
assignment to HSI, | was a United States Border Patrol Agent for 4.5 years in Yuma, AZ and an
Immigration Enforcement Agent for 3.5 years in Wichita, KS. | also spent 3.5 years as an
adjudicator with U.S. Citizenship & Immigration Services.

1. On December 3, 2020, the Houston Police Department (HPD) responded to the area of
4846 Raven Ridge Drive, in Houston, Texas, in connection with a suspected human
smuggling event in progress.

2. Upon arrival, HPD officers discovered Jesus Coronado Alvarez with the individual who
placed the emergency call on his behalf. Upon making contact with Coronado, HPD
officers discovered that he had just fled from 4846 Raven Ridge Drive where
approximately 25 to 30 other individuals were also being held in an apparent alien
smuggling stash house. HPD officers noted that Coronado was wearing only underwear.

3. HPD officers approached 4846 Raven Ridge Dr. When making the approach, a dark
colored Toyota Sequoia rapidly exited the garage, pulled down to the street, and rapidly
returned back into the garage as officers were approaching. The Sequoia damaged the
garage door in the process. HPD officers observed one male subject quickly exit the
driver-side door and enter the residence through the door in the garage,

4. HPD officers made entry into the residence and subsequently discovered about 30
individuals inside.
10.

Case 4:20-cr-00677 Document1 Filed on 12/04/20 in TXSD Page 3 of 5

HSI Houston Special Agents (SA) was notified, responded to the residence, and
determined that all individuals discovered in the residence were unlawfully present in
the United States, including Coronado.

SAs showed pictures of the other individuals found in the residence to Coronado-
Alvarez. Coronado-Alvarez identified Mauro Ostillo Dominguez-Maldonado as a care-
taker for him and the other smuggled aliens.

HSI SAs photographed the residence. The rooms throughout the house had boarded up
windows, preventing readily accessible escape. One room had a deadbolt on the door
facing outside, preventing escape from the inside of the room. SAs located “pollo logs”,
ledgers used to record smuggled aliens brought to the stash house. 19 names of the 30
individuals discovered in the residence were found on these ledgers.

Coronado-Alvarez, Dominguez-Maldonado, and the remaining individuals discovered at
the residence were transported to the Montgomery Processing Center, Conroe, Texas
for booking and interviews.

Material witness Jesus Coronado-Alvarez, a citizen of Mexico, illegally entered the
United States in early October of 2020. His intended destination in the United States
was Houston, TX. Coronado-Alvarez stated that his clothes were taken from him upon
arrival to the stash house. Coronado-Alvarez also stated he saw two brothers and two
females guarding the house. Coronado-Alvarez identified Dominguez-Maldonado as

one of the two brothers who picked him up on the highway while en route to Houston,
TX. Coronado Alvarez stated that Dominguez-Maldonado did not do much else in the
house other that smoke marijuana. Coronado Alvarez stated that he observed
Dominguez-Maldonado carry a pistol in the small of his back under his belt. No firearms
were recovered,

Material witness Aroldo Malla Vazquez, a citizen of Cuba, illegally entered the United
States about 3 months prior to this encounter. His intended destination in the United
States was Houston, TX. Vazquez states that his cellphone was taken away and was
informed to remove his clothing upon arrival to the stash house. Vazquez identified
Dominguez-Maldonado as the passenger of the vehicle that came to pick him up on the
Li.

12.

13.

Case 4:20-cr-00677 Document1 Filed on 12/04/20 in TXSD Page 4 of 5

way to Houston. Vazquez stated he saw Dominguez-Maldonado carry a pistol on the
small of his back.

Material witness Sebastian Reyes Canseco, a citizen of Mexico, illegally entered the
United States on November 16, 2020. His intended destination in the United States was
Memphis, TN. His father-in-law coordinated his trip from Mexico to the United States.
His smuggling fee was 108,000 pesos and claims to still owe the entire amount. Reyes
Canseco states that his cell phone and clothes were taken from him upon arrival to the
stash house in Houston, TX. Reyes Canseco identified Dominguez-Maldonado as the
individual who took his clothes and instructed him to write his name on his cell phone
before taking it away. Reyes Canseco stated that he was in the stash house for
approximately 1 day.

Material witness Carlos Cerrato-Montoya, a citizen of Honduras, illegally entered the
United States on approximately November 12, 2020. His intended destination in the
United States was Los Angeles, CA. He coordinated his own trip was paying a total of
$7000 in smuggling fees. Cerrato-Montoya claims he has paid $2000 and still owes
$5000 upon arrival to Los Angeles. Cerrato-Montoya stated his cell-phone was taken
away upon to the stash house. Cerrato-Montoya identified Dominguez-Maldonado as
one of the guards of the stash house. Cerrato-Montoya stated he saw another guard
but that he was not there when the police showed up at the house. Cerrato-Montoya
stated he was confined to one room with all males since his arrival on December 3.
Cerrato-Montoya stated he saw a bulge in Cerrato-Montoya’s lower back but could not
distinguish whether it was a pistol or not.

Material witness Estefany Yonelin Betanco-Flores, a citizen of Honduras, left her cou ntry
on October 25, 2020 to travel to the United States. Her intended destination was
Florida. An individual named Charlie paid her smuggling fee. She does not know the
exact amount of the smuggling fee or if any money is still owed. Betanco-Flores stated
she was instructed to remove her clothes upon arrival to the stash house but that she
refused to do so. Betanco-Flores stated she was not mistreated verbally or physically by
anyone after entry into the United States. Betanco-Flores identified Dominguez-
Maldonado as someone she believed to an immigrant like herself at the stash house.
Betanco-Flores stated that Dominguez-Maldonado was in communication with the
person in charge of the stash house.
14.

a5.

Case 4:20-cr-00677 Document1 Filed on 12/04/20 in TXSD Page 5 of 5

Mauro Ostillo Dominguez-Maldonado knew that money was kept in the stash house and
he assisted with financial transactions on behalf of the other unidentified caretaker
nicknamed “Fresa.” Dominguez-Maldonado was trusted to drive “Fresa’s” vehicle to
and from the stash house in order to pick up food items. Dominguez-Maldonado claims
he did not earn money from “Fresa” for these chores but instead was working off his
own smuggling debt by performing these tasks.

Based upon the evidence gathered from this investigation, | believe there is probable
cause to believe that Mauro Ostillo Dominguez-Maldonado, knowing or in reckless
disregard of the fact that an alien has come to, entered or remained in the United
States, in violation of law, concealed, harbored, or shielded from detection, such aliens
in any place, including any building or any means of transportation, for purpose of
commercial advantage or private financial gain, in violation of Title 8 U.S.C. Section
1324(a)(1)(A)(iii) and (a)(1)(B)(i).

 

 

SpecialAgent Andrew J. Martin

Homeland Security Investigations
Houston, Texas

Sworn and subscribed telephonically on December 4, 2020, and | hereby find probable
cause.

Sam S. Sheldon
U.S. Magistrate Judge
